In an action seeking, in substance, a decree that plaintiff is the owner of one half of the fee of certain premises, the defendants appeal from an order of the Supreme Court, Kings County, dated April 17, 1963 and entered in Queens County on April 19, 1963, which denied their motion: (a) to dismiss the amended complaint upon the ground that it fails to state facts sufficient to constitute a cause of action; or (b), in the alternative, to strike out certain paragraphs of said amended complaint upon the ground that the allegations are irrelevant and prejudicial. Order affirmed, with $10 costs and disbursements (cf. Muller v. Sobol, 277 App. Div. 884, mot. for iv. to opp. den. 301 N. Y. 815; Pagano v. Pagano, 2 A D 2d 756, mot. for iv. to opp. den. 2 3ST Y 2d 708; Zirn v. Bradley, 269 App, Div. 961). Defendant’s time to answer the amended complaint is extended until 20 days after entry of the order hereon. Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.